DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Specification

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:  the abstract in the instant application states that the flavor additive is non-blending.  However “non-blending” does not occur in the parent application.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2 and 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 claims a plurality of non-blending flavor additives.  However, there is no support in the parent application as originally filed for the flavor additives to be “non-blending.”
Claim 9 similarly claims the flavor additive is non-blending, and is not considered to have support in the specification and claims as originally filed.
Claim 16 claims the “first phase, the second phase and the beverage base being unable to blend with one another…”  The specification and claims as originally filed do not provide support for these components to be “unable to blend” with each other.  The only language the examiner finds with regard to the mixing of these components is at [0010] where it is stated that the flavor additives “may remain at least partially non-congenial with each other and with the beverage base…”  However, this is not considered to provide support for the components being “unable to blend.” 
Claims 10-15 and 17-19 are included in the rejection as they depend from claims 9 and 16, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 claims a plurality of “non-blending” flavor additives.  It is unclear what renders the flavor additives “non-blending.”  For purposes of examination, flavor additives that meet claim 1 will also be considered to meet claim 2.
Claim 9 similarly claims “non-blending” flavor additives.  As with claim 2, it is unclear what would meet a “non-blending.”  For purposes of examination, a flavor additive including a flavor and a gelling agent as claimed will be considered to meet the limitation of non-blending.
Claim 15 claims the flavor additive is “configured to be added” to the beverage base.  However, where claim 15 depends from claim 9, and claim 9 claims a beverage comprising a beverage base and a flavor additive heterogeneously mixed with the beverage base, it is unclear how the flavor additive is to be “configured to be added to the beverage base” where the independent claim requires both the flavor additive and beverage base as part of the beverage.  For purposes of examination, by meeting claim 9, claim 15 will also be considered to be met.
Claims 10-15 are included in the rejection as they depend from claim 9.
Claim 16 claims a first phase, second phase and beverage base are “unable to blend…”  However, where the beverage base includes the first phase and second phase and is agitated, it is unclear how the phases and beverage base do not “blend.”
Claims 17-19 are included in the rejection as they depend from claim 16.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lewis (US 5,576,039).
Regarding claim 1, Lewis teaches a colored jelly-type substance in the form of a jelly-like composition (i.e., semi-liquid) that is added to a beverage (col. 1 lines 49-51).  The composition comprises a flavor component (e.g., sweetener and/or acid) (col. 3 lines 10-20; Example 1) and a gelling agent at preferably 0.2-0.4% by weight (col. 2 lines 32-37).  Example 1 teaches 0.4% gelling agent.  These amounts fall within and therefore anticipate the claimed range.  Given that the flavor additive texture additive is soft and breaks up immediately in the mouth, it is considered to have a mouthfeel 
Regarding claim 2, given that Lewis teaches the inclusion of pieces of the jelly-type substance in a beverage, this is considered to meet claims to a beverage mixture comprising a plurality of non-blending flavor additives (e.g., Example 1).
Regarding claim 3, given that Lewis teaches that the colored pieces (i.e., flavor additives) remain discrete through processing (col. 4 lines 43-45), this is considered to meet claims to the beverage being configured to be adjusted by manually agitating the beverage, as shaking the beverages of the prior art would “adjust” the appearance of the beverage by causing the jelly pieces to move.  
Regarding claim 4, given that Lewis teaches that the colored pieces (i.e., flavor additives) remain discrete through processing (col. 4 lines 43-45), they are considered to be “configured to remain separately visible even after the beverage mixture is manually agitated.” 
Regarding claim 5, Lewis teaches a number of different gelling agents including protein (e.g., gelatin), pectin, alginate, gums and starches (col. 2 lines 29-31).
Regarding claim 6, Lewis teaches the “flavor additive” for incorporation in beverages having an acidic pH, including sodas, coffee, teas and milk (i.e., dairy products) (col. 4 lines 39-45; Examples 1-2).
Regarding claim 7, Lewis teaches the “flavor additive” comprises calcium chloride (Example 2).
Regarding claim 8, Lewis teaches the “flavor additive” comprising a color component (e.g., Example 1).
Regarding claim 9, Lewis teaches a beverage comprising a beverage base and a flavor additive (e.g., sweetener or acid) and a gelling agent wherein the gelling agent is less than 2% by weight of the flavor additive, and the flavor additive is non-blending with the base beverage.  Lewis also teaches that the flavor additive is in a stable, separate phase from the beverage base and is considered to be semi-liquid and heterogeneously mixed (Abstract; col. 1 lines 49-51; Example 1).
Regarding claim 10, the beverage is considered to have a consistent mouthfeel. given that the flavor additive texture additive is soft and breaks up immediately in the mouth (col. 2 lines 38-39).  
Regarding claim 11, Lewis teaches the beverage base includes beverages having an acidic pH, including sodas, coffee, teas and milk (i.e., dairy products) (col. 4 lines 39-45; Examples 1-2).
Regarding claim 12, Lewis teaches a number of different gelling agents including protein (e.g., gelatin), pectin, alginate, gums and starches (col. 2 lines 29-31).
Regarding claim 13, the flavor additive is taught to be a homogenous mixture (e.g., Example 1).
Regarding claim 14, Lewis teaches the “flavor additive” comprises calcium chloride (Example 2) and a color (Example 1).
Regarding claim 15, given the 112 2nd paragraph issues set forth above, by meeting claim 9, the teachings of Lewis are also considered to meet claim 15.

Claims 1-7 and 9-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tatz (US 2006/0093720).
Tatz teaches a sugar substitute composition (i.e., flavor additive) in the form of a semi-liquid (i.e., semi-solid aqueous gel composition).  The composition comprises a flavor component (e.g., sweetener) and a gelling agent at 0.2-2% by weight (Abstract; [0081]).  These amounts fall within and therefore anticipate the claimed range.  The composition is taught to be added to a beverage [0169].  Tatz does not speak to the mouthfeel of the composition.  However, given it comprises an amount of gelling agent as claimed, it is considered to have a mouthfeel “consistent” with that of the base beverage and be a physically distinct phase within the beverage.
Further, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 2, where Tatz teaches the addition of the composition to a beverage [0169], given that the “flavor additive” of Tatz comprises a gelling agent and flavor to meet claim 1, this is considered to meet claims to a “plurality of non-blending flavor additives.”  
Regarding claim 3, where Tatz teaches that the compositions are provided in a kit with instructions for combining the aqueous gel composition with other ingredients 
Regarding claim 4, as with claim 3, where Tatz teaches that the compositions are provided in a kit with instructions for combining the aqueous gel composition with other ingredients [0165], and teaches that the aqueous gel composition for addition to beverages [0169], the flavor additive of the beverage is considered to be “configured to remain separately visible even after manually agitating the beverage.” 
Regarding claim 5, Tatz teaches a number of different gelling agents including protein (e.g., gelatin), pectin, alginate, gums, modified starches and agar [0109, 0120, 0133].
Regarding claim 6, Tatz teaches base beverages including sports drinks and dairy drinks [0164].
Regarding claim 7, the flavor additive further comprises calcium chloride [0152].
Regarding claim 9, Tatz teach a beverage comprising a “beverage base” and a “flavor additive” [0169].  The “flavor additive” is semi-liquid (i.e., semi-solid aqueous gel composition) and comprises a flavor component (e.g., sweetener) and a gelling agent at 0.2-2% by weight (Abstract; [0081]).  Given that the “flavor composition” comprises a gelling agent in an amount as claimed, and is taught to be a “semi-solid aqueous gel”, the flavor additive is considered to be heterogeneously mixed and “non-blending” with the base beverage and remain in a stable, separate phase from the beverage base even upon agitation.
Again, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 10, given Tatz teaches an amount of gelling agent in a flavor additive to be added to a beverage as set forth above with regard to claim 9, the beverage is considered to have a “consistent” mouthfeel.
Regarding claim 11, Tatz teaches base beverages including sports drinks and dairy drinks [0164].
Regarding claim 12, Tatz teaches a number of different gelling agents including protein (e.g., gelatin), pectin, alginate, gums, modified starches and agar [0109, 0120, 0133].
Regarding claim 13, where Tatz teaches the components mixed to together in the flavor additive, the flavor additive itself is a homogenous mixture [0081].
Regarding claim 14, the flavor additive further comprises calcium chloride [0152].
Regarding claim 15, Tatz teaches the flavor additive is configured to be added to a beverage base by a consumer where it is taught that the aqueous gel composition is .

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatz (US 2006/0093720).
Regarding claim 8, Tatz teaches a beverage mixture as set forth above with regard to claim 1.
Tatz does not specifically teach the flavor additive comprising a color.  However, where Tatz teach color additives as food grade substances capable of imparting color, one of ordinary skill would have been able to have added a color to the flavor additive of Tatz where a colored flavor additive was desired.  This would have required no more than routine experimentation, and would have been expected to impart the predictable result of a colored flavor additive.
Regarding claim 16, Tatz teaches a sugar substitute composition (i.e., flavor additive) in the form of a semi-liquid (i.e., semi-solid aqueous gel composition).  The composition comprises a flavor component (e.g., sweetener) and a gelling agent at 0.2-2% by weight (Abstract; [0081]).  These amounts fall within the claimed range.  The composition is taught to be added to a beverage [0169].
Tatz does not teach adding a first phase and a second phase having a first and second flavor profile to a beverage base.  However, where Tatz teaches the addition of “flavor additives” to beverages in order to impart the desired result in the beverage [0081, 0169], to have added multiple flavor additives having different flavors (e.g., different high intensity sweeteners [0090]), is considered obvious over the prior art.  It would have been well within the abilities of one of ordinary skill to have added multiple different flavor additives depending on the final result desired.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a beverage comprising multiple different “phases.”
Regarding claim 17, Tatz teaches a number of different gelling agents including protein (e.g., gelatin), pectin, alginate, gums, modified starches and agar [0109, 0120, 0133].
Regarding claim 18, Tatz teaches base beverages including sports drinks and dairy drinks [0164].
Regarding claim 19, the flavor additive further comprises calcium chloride [0152].

Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis (US 5,576,039).
Regarding claim 16, Lewis teaches a colored jelly-type substance in the form of a jelly-like composition (i.e., semi-liquid) that is added to a beverage (col. 1 lines 49-51).  The composition comprises a flavor component (e.g., sweetener and/or acid) (col. 3 lines 10-20; Example 1) and a gelling agent at preferably 0.2-0.4% by weight (col. 2 lines 32-37).  Example 1 teaches 0.4% gelling agent.  These amounts fall within and therefore anticipate the claimed range.  Given that the flavor additive texture additive is soft and breaks up immediately in the mouth, it is considered to have a mouthfeel “consistent” with that of the base beverage (col. 2 lines 38-39).  Further, the flavor additive of Lewis is physically distinct (Abstract).
Lewis does not teach adding a first phase and a second phase having a first and second flavor profile.  However, where Lewis teaches the addition of “flavor additives” to beverages in order to impart the desired result in the beverage (col. 3 lines 56-60), to have added multiple flavor additives having different colors and flavors (e.g., different amounts of sugar and/or acid), is considered obvious over the prior art.  It would have been well within the abilities of one of ordinary skill to have added multiple different flavor additives depending on the final result desired.  This would have required no 
Regarding claim 17, Lewis teaches a number of different gelling agents including protein (e.g., gelatin), pectin, alginate, gums and starches (col. 2 lines 29-31). 
Regarding claim 18, Lewis teaches the beverage base as beverages having an acidic pH, including sodas, coffee, teas and milk (i.e., dairy products) (col. 4 lines 39-45).
Regarding claim 19, given that the invention of Lewis is directed to colored jelly-like bodies for inclusion in liquids, at least one of the first or second phases comprises a color (col. 3 lines 37-41).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791